office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b03 bafelker postu-123423-12 uilc date date to fred savaglio supervisory internal revenue_agent large business international international business compliance west territory from barbara a felker chief branch office of the associate chief_counsel international subject treatment under sec_482 and sec_901 of transactions with foreign branches or disregarded entities this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issues this non-taxpayer-specific chief_counsel_advice addresses the proper reporting of u s taxable_income and the proper standard for determining the compulsory amount of creditable_foreign_taxes imposed with respect to transactions between a u s_corporation and its foreign disregarded_entity de or unincorporated branch operation branch and between a u s_corporation and an affiliated u s corporation’s foreign_branch or de law and analysis transactions between a foreign_branch or de and its u s tax owner a foreign de is treated as a foreign_branch for u s tax purposes see sec_301_7701-3 all of the income of a foreign_branch or de is included in the taxable_income of its owner for u s tax purposes regardless of whether any of the income is remitted to the owner in the year earned transactions between a foreign_branch or de and its owner do not give rise to offsetting amounts of income or expense for u s tax purposes rather postu-123423-12 such transactions and therefore the resulting interbranch payments are generally disregarded for tax purposes although a payment from the foreign_branch or de to its owner may be treated as a branch remittance requiring recognition of currency gain_or_loss under sec_987 the arm’s length standard is a regulatory implementation of the authority under sec_482 to clearly reflect income attributable to the pricing of transactions between controlled taxpayers see sec_1_482-1 because a foreign_branch or de and its owner are treated as a single entity and transactions between them do not give rise to income or expense for u s tax purposes an application of the arm’s length standard of the sec_482 regulations to such disregarded transactions would not affect the amount of taxable_income the u s owner recognizes for u s tax purposes and so generally is not meaningful for u s tax purposes however as discussed below u s transfer_pricing principles may be relevant in determining whether non- arm’s length transfer prices in transactions between a foreign_branch or de and its u s owner result in noncompulsory payments of foreign tax that are not eligible for a u s foreign_tax_credit to the extent foreign tax law as modified by tax_treaties to which the foreign_country is a party includes similar arm’s length principles as most do transactions between a foreign_branch or de of a member of a u s consolidated_group and another member a transaction between a foreign_branch or de of a member of a consolidated_group and another member of the same group is a transaction between related parties that has effect for u s tax purposes sec_482 applies to these intercompany_transactions as well as to transactions between members of a controlled_group that are not members of the same consolidated_group such as between a domestic_corporation and its controlled_foreign_corporation cfc however sec_482 adjustments to such intercompany_transactions generally will not have current tax effects as discussed below transactions between members of a consolidated_group are intercompany_transactions subject_to sec_1_1502-13 under that regulation the amount and location of intercompany items are determined on a separate_entity basis but the timing character source and other attributes of the intercompany items and corresponding items are adjusted to produce the effect of transactions between divisions of a single corporation see eg sec_1_1502-13 and sec_1_1502-13 examples source_of_income from intercompany sales of inventory and timing source and character of gain on sale of cfc in addition sec_864 and the regulations under that section often operate to eliminate the effect of intercompany_transactions in determining the consolidated group’s relative amounts of u s and foreign source gross_income and the allocation of the corresponding intercompany expense in determining the group’s foreign_tax_credit limitations under sec_904 see eg sec_1_861-11t intercompany interest_income is included in the same class_of_gross_income as that from which the borrower deducted the interest_expense sec_1 14t c i interaffiliate stock and loans gross_income or sales are eliminated in postu-123423-12 determining apportionment fractions for expenses apportioned on the basis of group- wide assets gross_income or sales respectively as a result adjustments to the transfer price of a transaction between a u s_corporation and another consolidated_group member’s foreign_branch or de generally would result in offsetting amounts of gross_income and expense or adjustments to amounts attributable to intercompany_transactions that are not currently taken into account for u s tax purposes such transfer_pricing adjustments would not change the total amount of worldwide taxable_income recognized by the u s consolidated_group in the year to which the transfer_pricing adjustments relate moreover such adjustments generally would not affect the relative amounts of the group’s u s and foreign source gross_income or the relative amounts of the group’s deductible expenses and losses that are allocated and apportioned to u s and foreign source gross_income for example assume that in year domestic_corporation s sells inventory with a dollar_figure cost_of_goods_sold for a transfer price of dollar_figure to a foreign de of b another member of s’s consolidated_group and the de then sells the inventory outside the group for dollar_figure under sec_1_1502-13 the source of the group’s total dollar_figure of gross_income dollar_figure gross_receipts - dollar_figure cost_of_goods_sold will be redetermined to produce the same effect as if s and b were divisions of a single corporation that did not recognize taxable_income or loss on the dollar_figure intercompany sale accordingly the group’s dollar_figure of gross_income recognized in connection with the sale of inventory outside the group will have the same source regardless of whether the arm’s length intercompany sales_price between s and b is dollar_figure or a different amount as noted above a payment from a foreign_branch or de to its tax owner may be treated as a branch remittance that may require an owner to recognize currency gain_or_loss under sec_987 however transactions between a foreign_branch or de and another member of the consolidated_group that includes the owner of the foreign_branch or de generally do not result in remittances requiring recognition of currency gain_or_loss under sec_987 although they may affect the portion of the total profit or loss taken into account by each member noncompulsory foreign tax_payments transactions that are generally disregarded for u s tax purposes because they occur between entities that are disregarded as separate entities from one another may nevertheless significantly impact foreign taxes for example a foreign de that is party to a transaction may be treated for foreign tax purposes as a corporation separate from its counterparty in the transaction the primary concern raised by non-arm’s length transfer prices in these disregarded transactions is generally not the under-reporting of u s taxable_income because as detailed above the total amount of u s taxable_income in the year of the interbranch or intercompany_transaction is not affected by an adjustment to the amount of the transfer price rather the primary concern is often that through the use of a non-arm’s length transfer price the u s taxpayer operating through a foreign_branch or its de may report too much income to the foreign_country or countries in which it operates resulting in an overpayment of foreign_income_tax similarly a controlled_foreign_corporation in postu-123423-12 one country that operates through a branch or de in a foreign third country may report too much income and overpay its foreign taxes in either its home_country or the third country the legal basis for disallowing credit for overpayments of foreign_income_taxes attributable to non-arm’s length transfer prices in these situations as in the case of transactions between separately regarded entities is not sec_482 but rather the noncompulsory payment rule_of sec_1_901-2 that regulation provides that a foreign tax is not considered paid for purposes of sec_901 to the extent that the amount_paid exceeds the amount of liability under foreign law for tax under the regulation the amount of taxable_income reported on the foreign tax_return must be computed in accordance with a reasonable interpretation of foreign tax law as modified by applicable tax_treaties in the case of a foreign de from a foreign tax law perspective the de is a separately regarded related_entity and thus transactions between the de and its u s tax owner are respected as transactions between related parties the domestic laws of most foreign countries apply arm’s length principles to the pricing of transactions between separately regarded entities in the case of a foreign_branch or partnership certain foreign countries also apply arm’s length transfer_pricing principles in addition certain u s tax_treaties with foreign countries allow u s taxpayers to apply transfer_pricing principles even where the domestic laws of those countries would not otherwise do so in all such cases just as in the case of a transaction between entities that are separately regarded for u s tax purposes if the foreign de branch or partnership fails to use an arm’s length transfer price to compute the income reported on a foreign tax_return it may have overstated the profits subject_to foreign tax and made a noncompulsory payment that is not eligible for a u s foreign_tax_credit under the noncompulsory payment rules as well as sec_905 and the regulations under that section a taxpayer must substantiate that its or its de's foreign tax_return was prepared in accordance with a reasonable interpretation and application of the substantive and procedural provisions of foreign tax law including with reference to applicable tax_treaties in such a way as to reduce over time its reasonably expected liability under foreign law for tax in addition the taxpayer must show that it exhausted all effective and practical remedies including invocation of competent_authority procedures if available to minimize its foreign tax_liability in appropriate cases the service may require the taxpayer to provide translated copies of the foreign law and relevant foreign law authorities as well as opinions of foreign tax law advisors to whom the taxpayer has disclosed the relevant facts to substantiate that it has met this burden once on notice that a higher or lower transfer price should have been reported to reduce the taxable_income reported on the foreign tax_return a taxpayer must act to preserve its administrative remedies under foreign law or treaties to file an amended foreign tax_return reflecting reduced profits and claiming refunds of the overpaid foreign tax the noncompulsory payment rules do not require the taxpayer to waste time and postu-123423-12 money in a futile proceeding but if there is a reasonable prospect of relief the credit may be disallowed if the taxpayer chooses not to pursue it in summary u s transfer_pricing principles may be relevant in determining whether non-arm’s length transfer prices result in noncompulsory payments of foreign tax to the extent foreign tax law as modified by tax_treaties to which the foreign_country is a party includes similar arm’s length principles as most do taxpayers have the burden to establish to the satisfaction of the service that they have properly minimized their creditable_foreign_tax liability by exhausting all effective and practical remedies including resort to competent_authority proceedings where available to reduce over time their liability for foreign tax transactions involving foreign branches or de’s of controlled_foreign_corporations similar issues involving noncompulsory payments of foreign tax may arise in cases involving a controlled_foreign_corporation that is the u s tax owner of a foreign_branch or de where the foreign_branch or de engages in transactions with its tax owner a related but separately regarded controlled_foreign_corporation a united_states_shareholder of the controlled_foreign_corporation tax owner or a united_states_shareholder of a related but separately regarded controlled_foreign_corporation in such cases the application of arm’s length transfer_pricing principles to transactions between the foreign_branch or de and its controlled_foreign_corporation tax owner will not affect the amount of the controlled foreign corporation’s income or earnings_and_profits for u s tax purposes however the application of such principles to transactions between the foreign_branch or de and a related but separately regarded controlled_foreign_corporation a united_states_shareholder of the branch or de’s tax owner or a united_states_shareholder of a related but separately regarded controlled_foreign_corporation may result in adjustments to the income or earnings_and_profits of the controlled_foreign_corporation s and united_states_shareholder s for u s tax purposes in the case of transactions between a foreign_branch or de of a controlled_foreign_corporation and both separately and non-separately regarded entities the foreign_income_taxes at issue are often those paid_or_accrued by the foreign_corporation and included in the computation of foreign taxes deemed paid_by a united_states_shareholder of the foreign_corporation under sec_902 sec_960 or sec_962 the noncompulsory payment rules of sec_1_901-2 including the obligation to exhaust remedies to reduce foreign tax_liabilities over time apply to the same extent to taxes paid_or_accrued by foreign_corporations that may be deemed paid_by their united_states_shareholders taxpayers have the burden to establish to the satisfaction of the service that claims based on deemed-paid credits include only foreign taxes that were properly accrued and paid within the meaning of the applicable regulations see sec_902 sec_902 and sec_905 and sec_1_901-2 sec_1_902-1 sec_1_902-1 and sec_1_905-2 under sec_902 and sec_960 credits for foreign taxes deemed paid are based on multi-year pools of the foreign corporation’s earnings and taxes accumulated in post-1986 taxable years because the united_states_shareholder is eligible to claim a deemed_paid_foreign_tax_credit only in connection with a distribution or postu-123423-12 inclusion from the foreign_corporation the credit must be substantiated in the taxable_year the foreign taxes deemed paid are claimed as a credit without regard to the year or years in which the foreign taxes were paid_or_accrued by the foreign_corporation transactions involving the u s branch or de of a foreign_corporation this cca addresses the determination of creditable_foreign_taxes of u s_corporations or cfcs with foreign des or branches accordingly this cca does not address a foreign corporation’s computation of income that is effectively connected or treated as effectively connected with its conduct_of_a_trade_or_business within the united_states however as is the case with foreign des transactions between a foreign_corporation and its u s branch or de are generally disregarded for u s federal_income_tax purposes foreign_corporations engaged in trade_or_business_within_the_united_states are subject_to tax on gross_income that is effectively connected with their conduct_of_a_trade_or_business within the united_states eci and are allowed deductions that are properly allocated and apportioned to such eci sec_882 sec_1_882-4 because transactions between a branch or de and its owner are typically disregarded for federal_income_tax purposes they do not give rise to eci or to deductions that are properly allocated and apportioned to eci however in limited circumstances disregarded transactions between the foreign home_office of a foreign_corporation and its u s de or u s branch which do not give rise to eci or deductible expenses may nonetheless be given effect for limited u s income_tax purposes for example a transaction between a u s branch and its foreign home_office may affect the determination of the source of certain income derived from sources within and without the united_states see eg sec_1_863-3 sourcing certain inventory sales income by reference to an entity’s books certain u s tax_treaties adopt the oecd's approach to attributing profits to a permanent_establishment and therefore generally compute business profits of a foreign_corporation that are taxable in the united_states by reference to the assets used risks assumed and functions performed by the u s permanent_establishment see eg technical explanation of the protocol done at chelsea on date amending the convention between the united_states of america and canada with respect to taxes on income and on capital done at washington on date as amended by the protocols done on date date date and date and the exchange of notes dated date under the convention between the government of the united_states of america and the government of the united kingdom of great britain and northern ireland for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and on capital_gains each providing that the oecd transfer_pricing guidelines will apply by analogy for the purposes of determining the profits attributable to a permanent_establishment under these treaties profits of a u s permanent_establishment may be determined based on all of the permanent establishment's dealings including transactions between a u s permanent_establishment and the foreign_corporation of which it is a part or another branch of the foreign_corporation postu-123423-12 this is true even though such interbranch dealings would not give rise to income gain profits or loss of that foreign_corporation under the code please call if you have further questions with respect to noncompulsory payments of foreign tax or for questions with respect to sec_987 or the computation of effectively-connected income
